DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendment filed 08/02/2021 has been entered. Claim 1 has been amended, claims 4-20 have been cancelled, and claims 21-30 are new. Accordingly, claims 1-3 and 21-30 are pending and are under examination.
	The applicant’s amendment to claim 1 obviates the previous 112(b) rejection which is hereby withdrawn.
Specification
The amendment filed 08/02/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
[0071] “A weight content of at least 0.4% of [[TiB2]] Zr is necessary to obtain this effect. Above 5%, the alloy is potentially non-atomizable due to the low solubility of [[TiB2]] Zr in aluminum at the usual atomization temperatures.”
Applicant is required to cancel the new matter in the reply to this Office Action.
	
	The amendment constitutes new matter because although the preceding and succeeding paragraphs involve discussing Zr, the paragraphs in context do not clearly and definitively provide a basis for paragraph [0071] containing a typo. Paragraph [0063] for example discusses 
	As such, the applicant is required to cancel the new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20190169717 A1; of record) in view of Taek (KR101743234B1; English machine translation cited and attached).
Regarding claim 1, Li discloses an aluminum alloy (meets the claimed “balance” of aluminum and impurities) including 0.5-3.0 wt% Mg and 0.2-3.0 wt% Si, wherein the Mg to Si ratio ranges from 2 to 4 (Abstract; claim 1); thus, for example, for an Si content of 0.2, the Mg content would be from 0.4 wt% to 0.8 wt%, which overlaps with the claimed Si and Mg contents of between 0.2 and 1 wt% and between 0.3 and 1.7 wt% respectively.
Li teaches that Mn may be included in the alloy in an amount of up to 0.5 wt % to aid in controlling the grain size [0101], (claim 7), which overlaps with the claimed Mn content of between 0 and 1 wt% (in the case R is Mn as described in claim 1).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of Li’s disclosed composition not requiring additional elements, the claimed “consisting of” language is met.
With regard to the “powder” limitation, Li teaches that the alloys can be atomized to form a powder [0125] (also see [0121-0127]).
Although Li appreciates the inclusion of Zr [0101], Li is silent regarding the Zr content being within the claimed range of “between 1% and 5%”.

Taek teaches an aluminum alloy for die casting [0001] and further teaches including Zr in an amount of 0.3-4.5 wt% of Zr [0054], which overlaps with the claimed range of 1-5%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include the Zr content of Taek, as doing so would result in the grain refinement and an improvement in mechanical properties [0054].
 Regarding claims 21-29, Li and Taek teach the aluminum alloy as applied to claim 1 above; as discussed in the rejection of claim 1, Taek teaches an aluminum alloy for die casting [0001] and further teaches including Zr in an amount of 0.3-4.5 wt% of Zr [0054], which overlaps with the claimed ranges of at least 1.5% (claim 21), at least 2% (claim 22), and which overlaps with the claimed Zr values of 1.5% (claim 23), 2% (claim 24), 2.5% (claim 25), 3% (claim 26), 3.5% (claim 27), 4% (claim 28), and 4.5% (claim 29). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 30, Li and Taek teach the aluminum alloy as applied to claim 1 above; as discussed in the rejection of claim 1, Taek teaches an aluminum alloy for die casting [0001] and further teaches including Zr in an amount of 0.3-4.5 wt% of Zr [0054], wherein 4.5% is close, but not overlapping with the claimed value of 5%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Taek,  as applied to claim 1 above, and further in view of Sutcliffe et al. (US 20150135897 A1; of record).
Regarding claims 2-3:
Li and Taek teach the aluminum alloy powder as applied to claim 1 above, but are silent regarding the particle size.
Sutcliffe discloses manufacturing metal articles by additive manufacturing techniques using aluminum alloy powders (Abstract).
	Sutcliffe teaches that the alloy powder is formed by atomization [0064], and teaches using a powder with preferably an average particle diameter of 45 µm, because it does not jam up the additive manufacturing system’s dispensing mechanism [0061]. Furthermore, increasing the layer thickness (due to a greater particle diameter) can lead to poor interlayer bonding and/or deterioration in the balling effect [0061].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the powder particle size of Sutcliffe to the aluminum alloy powder of Li in view of Taek, as doing so would prevent jamming of additive manufacturing systems’ dispensing mechanisms.
Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.
The applicant’s arguments with regard to the ‘close but not overlapping’ rationale used in the previous rejection (see pages 6-7 of arguments) are respectfully not found persuasive.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) (MPEP 2123 I.). Applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III. A).
The applicant’s arguments directed to [0067]-[0070] of the applicant’s own spec (see pages 7-8 of arguments) are respectfully not found persuasive; the paragraphs cited in the applicant’s spec are mere statements describing the preferred ranges; to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d) II.).
In response to applicant's argument that the references fail to show certain features of applicant’s invention (see page 8 of arguments), it is noted that the features upon which applicant relies (i.e., hardening precipitates and cooling rates) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With further regard to the cooling rates, it is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738